DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/19/21.
The requirement is still deemed proper and is therefore made FINAL.

Specification
The disclosure is objected to because of the following informalities:
In paragraph 21, “210” should be changed to --20-- in line 3.  
Appropriate correction is required.

Claim Objections
Claims 1-10 are objected to because of the following informalities:    
In claim 1, there is no relationship between the heat flux transducer recited in line 3 with the remaining elements recited in the claim; “foam” should  be  deleted from lines 6 and 10; it is not clear if the “two isothermal plates” and the “calibrated heat flow meter” recited in line 8 is referring to the two isothermal plates and the calibrated heat flow meter recited in lines 2-3; it is not clear if the “preselected mean temperatures” recited in line 9 is referring to the preselected 
In claim 7, --the-- should be added before “initial” and “the period” should be changed to --a period-- in line 1.
Claims 2-6 and 8-10 are objected to for being dependent on n objected base claim.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the objections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not disclose or suggest the following in combination with the remaining limitations of the claims:
A method for measuring long-term thermal resistance of closed-cell foam, comprising (c) at a time calculated to represent a selected aging period of the foam, placing the stack of slices between two isothermal plates in a calibrated heat flow meter and measuring the thermal resistance of the stack of slices at a plurality of preselected mean temperatures within the temperature range of 10°F to 150°F, wherein the stack of foam slices stays inside the heat flow meter throughout the measuring portion of step (c); and (d) calculating the long-term thermal resistance of the foam at each of the plurality of preselected mean temperatures (claim 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
6/2/21